[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Tolland at Rockville. Date of Sentence: October 20, 1997; Date of Application: November 17, 1997; Date Application Filed: November 17, 1997; Date of Decision: February 21, 1999.
Ralph Bergman, Esquire Defense Counsel, for Petitioner.
Matthew Gedansky, Esquire Assistant States Attorney, for the State.
Sentence Affirmed
After entering a plea of guilty to Manslaughter Second Degree with a Motor Vehicle, C.G.S. § 53a-56 and Driving Under the Influence, C.G.S. § 14-227 the then twenty four year old petitioner was sentenced to an effective sentence of eight years suspended after five years incarceration with a four year period of probation.
Shortly before midnight the petitioner was operating a motor vehicle in Stafford, Connecticut. The car crashed and all three occupants were taken to the hospital. The petitioner's eighteen year old female passenger died as the result of her injuries.
Investigation revealed that the petitioner had been drinking prior to the accident and was operating under the influence at the time of the crash.
The pre-sentence report revealed that the petitioner had a history of alcohol and drug abuse. The petitioner had two previous arrests for Driving Under the Influence. In addition to his intoxication, at the time of the accident tests performed at the hospital indicated the presence of marijuana and cocaine in the petitioners system. CT Page 2777
This case involves the tragic death of a teenager. The petitioner was responsible for this homicide. Defendants with less serious records are routinely sentenced to jail for longer periods of incarceration for similar offenses. The petitioner's lack of insight into his problems and further evidence of the danger he poses to others is reflected by his continued use of marijuana while awaiting his sentencing.
This sentence is fair. It cannot be characterized as either disproportionate or inappropriate. The sentence is affirmed.
O'Keefe, Klaczak and Miano, J.s, participated in this decision.